After Remand from the Supreme Court

MONROE, Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion in Ex parte Graham, 702 So.2d 1215 (Ala.1997), the judgment of the trial court is affirmed as to the tort of outrage claim. It is reversed as to the breach of contract claim, and the cause is remanded for proceedings consistent with the Supreme Court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ., concur.